 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDRheem Manufacturing CompanyandUnited Steel-workers of America,AFL-CIO,Petitioner.Case 26-RC-3888February 8, 1971DECISION AND DIRECTION OF ELECTIONBY MEMBERSFANNING, BROWN AND JENKINSUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer William K. Harveyof the National Labor Relations Board. Following thehearing and pursuant to Section 102.67 of the Nation-al Labor Relations Board Rules and Regulations andStatementsof Procedure, Series 8, as amended, andby direction of the Regional Director for Region 26,this case was transferred to the National Labor Rela-tions Board for decision. The Petitioner, the Employ-er,and one of the Intervenors I have filed briefs,which have been duly considered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the Hearing Officer's rul-ingsmade at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board findsthat:1.The Employer is engaged in commerce within themeaning ofthe Act, and it will effectuate the purposesof the Act to assert jurisdiction.2. The labor organizations involved claim to repre-sent certain employees of the Employer.3. The Petitioner and the Intervenors seek to repre-sent a unit of production and maintenance employeesemployed by the Employer at its Fort Smith, Arkan-sas, plant.4. The Employer has approximately 23 plants locat-ed throughout the United States, including a newlyconstructed plant at Fort Smith, Arkansas, which isthe subject of the petition involved herein. The Em-ployerismovingits heating and air-conditioning fa-cility currently located at Kalamazoo, Michigan, tothe Fort Smith plant? The Employer's KalamazooiStove,Furnace & AlliedApplicanceWorkersInternationalUnion ofNorth America,AFL-CIO, whichintervened on the basis of a collective-bargaining contractpurporting to cover theemployees sought inthe petition,filed a brief.The InternationalUnion, United Automobile, Aerospace andAgricultural ImplementWorkers of America (UAW, the International Un-ion, Allied Industrial Workers ofAmerica, AFL-CIO, and Local Union No438 of the Sheet MetalWorkersInternationalAssociation all intervened,separately,on the basis of authorization cards submittedpoor tothe hearingAt the conclusion of the move,the Kalamazooplant's production will beconfined to boilers and other hot water systemsemployees are represented by the Stove Workers. InJanuary 1970, at a time when no employees were em-ployed at the Fort Smith plant, the Employer and theStove Workers, pursuant to a Stove Worker demandduring collective-bargaining negotiations relative tothe impending curtailment and transfer of most of theKalamazoo, Michigan, operations, executed a con-tract covering the production and maintenance em-ployees at the new Fort Smith, Arkansas, plant. TheStoveWorkers claim that the aforementioned con-tract is a bar to the instant proceedings.Hiring at the new Fort Smith, Arkansas, plant didnot commence until February 2, 1970. As of Novem-ber 6, 1970, the date of the hearing, 156 or 34 percentof the total projected work force of 450 productionand maintenance workers were employed at FortSmith.3 With respect to employment classifications, asof November 6, 1970, 27 or 64 percent of the antic-ipated 42classificationswere being utilized. Therecord further reveals that 30 to 35 percent of thecomplete equipment and machinery was installed asof November 6, 1970. The remainder of the equip-ment was in the process of being moved into the plant,with completion scheduled for March 31, 1971.Despite the contention of the Stove Workers thatthe contractalleged as abar to the proceedings result-ed from its attempt to protect the jobs of the Kalama-zoo employees whose jobs were being phased out, nolaid-off employee of the Kalamazoo plant had trans-ferred to the new Fort Smith plant at the time of thehearing.Moreover, there were no pending applica-tions for such transfers.As noted above, the Stove Workers claim that theircontract of January 1970 is a bar to an election; thePetitioner contends that the contract fails as a barbecause the Employer had not hired a substantial andrepresentative complement of employees at the timeof its execution. SeeGeneral Extrusion Company, Inc.,121NLRB 1165. We find merit in the Petitioner'scontention.InGeneral Extrusion Company, Inc., supra,we setforth certain conditions which had to exist if a con-tract is to bar an election in an expanding unit situ-ation.We stated,inter alia,that:a contract will bar an election only if at least 30per cent of the complement employed at the timeof the hearing had been employed at the time thecontract was executed.Inasmuch as the record before us and all the evi-dence indicate that there were no production or main-tenance employees whatsoever working at the Fort3According to theEmployer's projections,as of December 1, 1970, therewill be250 or 44 44percent of the work force employed These projectionsfurther indicatethat on January1, 1971, the work force will have grown to250 or 55 55percent of the anticipated work force.Total employment of 450employees is scheduled for June1, 1971.188 NLRB No. 67 RHEEM MANUFACTURING COMPANYSmith plant in January 1970, when the contract be-tween the Stove Workers and the Employer was exe-cuted, the aforementionedGeneral Extrusioncriterionhas not been met and the contract cannot thereforeserve to bar an election.The Employer requests that the petition be dis-missed because its operations are in the process ofextensive expansion. The Petitioner, on the otherhand, asserts that an immediate election should beheld since there is a representative complement cur-rently employed and that a delayed election will onlyserve to delay the rights of representation conferredupon them by the Act.As we stated inGeneral Cable Corporation,173NLRB No. 42, the appropriate test for purposes ofdirecting an immediate election is whether the em-ployees at the time of holding an election constitutea substantial and representative segment of thecomplement to be employed within the foreseeablefuture. Accordingly, inasmuch as the 34 percent of thecontemplated work force was employed in 64 percentof the planned job classifications as of November 6,1970, the date of the hearing, and since theEmployer's projections indicate that as of January 1,1971, the employee complement will rise to approxi-mately 250 or 55 percent of the contemplated workforce, we are satisfied that the employee complementboth at the present time and at the time the electionwill be held is representative and substantial for pur-poses of directing an immediate election.4Accordingly, in view of the foregoing conclusions,we find that a question affecting commerce exists con-cerning the representation of employees of the Em-ployer within the meaning of Sections 9(c)(1) and 2(6)and (7) of the Act.The parties are in general agreement that the fol-lowing unit is appropriate:All production and maintenance employees ex-cluding all other employees, including qualitycontrol technicians, receiving inspectors, re-search and development engineering departmentemployees, office clerical employees (includingoffice clerical employees located in both the mainadministrative offices and the plant offices),nurses, watchmen, guards and supervisors as de-fined in the Act.There is disagreement, however, with respect to theexclusion of four quality control technicians and onereceiving inspector.' The record reveals that the four4 CfGeneral Cable Corp,supra, Endicott Johnson De Puerto Rico,Inc, 172NLRB No 194'All parties with the exception of the Auto Workers andAlliedIndustrialWorkers agree that the receiving inspector and the quality control techni-cians should be excluded from the unit437quality control technicians are responsible for insur-ing that the Employer's product meets customer re-quirements. The technicians are salaried and theirfringe benefits differ from those of the rank-and-fileemployees 6 The quality control technicians havefrom one to three inspectors working under their su-pervision and they possess the authority effectively torecommend disciplinary action for such inspectorsshould the occasion arise. The receiving inspector isresponsible for insuring that incoming materials con-form to the Employer's specifications. The receivinginspector is salaried and receives different fringe ben-efits from the rank-and-file employees. He supervisesone inspector and has the power effectively to recom-mend disciplinary action. In view of the foregoing,and since the quality control technicians and the re-ceiving inspector responsibly assign and direct thework of other employees, and possess the authority torecommend disciplinary action in regard thereto, wefind them to be supervisors within the meaning ofSection 2(11) of the Act and shall exclude them fromthe unit.On the basis of the foregoing, and the record as awhole, we find that the following employees consti-tute a unit appropriate for collective-bargaining pur-poses:All production and maintenance employees ex-cluding all other employees, including qualitycontrol technicians, receiving inspectors, re-search and development engineering departmentemployees, office clerical employees (includingoffice clerical employees located in both the mainadministrative offices and the plant offices),nurses, watchmen, guards and supervisors as de-fined in the Act.[Direction of Election' omitted from publica-tion.]6 The salaries and frings benefitsapplicable to thetechnicians and receiv-ing inspector are established at corporate headquarters as distinguished frombeing negotiated on locallevels bymanagement and the respective unionrepiresentativesIn order to assure that all eligible votersmay have the opportunity to beinformed of the issues in the exerciseof their statutoryright to vote,all partiesto the election should have access to a listof votersand their addresses whichmay beused to communicate with themExcelsiorUnderwear Inc,156NLRB 1236,N L.R B. v Wyman-Gordon Company,394 U S. 759 According-ly, it is herebydirected that an electioneligibilitylist, containing the namesand addresses of all the eligible voters, mustbe filed bythe Employer withthe Regional Director for Region26 within7 days of thedate of this Decisionand Directionof Election The RegionalDirectorshall make the list availableto all parties to the election.No extension of time to file this list shall begrantedby theRegional Director exceptin extraordinarycircumstancesFailure to complywith this requirement shall be grounds for setting aside theelection wheneverproperobjections are filed. 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerican Oil Co. and International Brotherhood ofService Station Operators of America,Unaffiliated,Petitioner.Case 20-RC-9333February 8, 1971DECISION AND DIRECTION OF ELECTIONBY MEMBERSFANNING,BROWN,AND JENKINSUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, hearingswere held before Hearing Officer Helen A. Phillips ofthe National Labor Relations Board. Following thehearings and pursuant to Section 102.67 of the Na-tional Labor Relations Board Rules and Regulationsand Statements of Procedure, Series 8, as amended,this case was transferred to the National Labor Rela-tions Board for decision by direction of the RegionalDirector for Region 20. Following the hearings theEmployer filed a brief and a supplemental brief insupport of its position.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings madeat the hearings and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within themeaning ofthe Act and it will effectuate the purposesof the Act to assert jurisdiction herein.2. The labor organization involved claims to repre-sent certain employees of the Employer.3. A question affecting commerce exists concerningthe representation of certain of the Employer's em-ployees within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4. Petitioner seeks to represent a unit of "all attend-ants at the Employer's Oakland and Danville, Califor-nia, service stations, excluding managers, supervisors,security and clerical employees." The Employer, orig-inallyagreeingwith theforegoingunit, had by stip-ulation agreed that its employees at these servicestationsconstitute an appropriate unit. However, theEmployer (also hereincalledAmerican) now con-tends that the Danville service station has been leasedto Elden Hornbacher, effective August 3, 1970, andthatas lessee ofthe said station, Hornbacher is anindependent contractor, the attendants at the Dan-ville station are his employees, and Hornbacher andwhatever attendants he might have should be exclud-ed from the unit. Petitioner contends that Americanexercisesa sufficient degree of control over the stationoperated by Hornbacher that it must be consideredthe employer of Hornbacher and any employees inthat station.American eitherowns or leasesthe ground onwhich it constructsits service stations.The station, onbeing leased, is turned over to thelesseeto operate ashis business. In the instant case, Hornbacher's leasetook effect August 3, 1970. Following execution of hislease,Hornbacher also entered into a Financial As-sistancePlan (herein called FAP) with Americanwhereby American, under certain conditions, gaveHornbackera guaranteeof a stipulated amount ofincome each month during the time the FAP was ineffect.The record shows that American and Hornbacherhave entered into a standardleaseagreement whichAmerican has with a number of other lessees in Cali-fornia, as well as throughout the rest of the country,for the operationof gasoline service stations. It dealsalmost exclusively with the leasing and maintaining ofthe leasedpremises.With but a few minor exceptions,the lease contains no requirements or limitations onthe method or manner of operating the station. Ab-sent any such control, Hornbacher is free to set hisown hours of operation, hire and fire whomever hepleases, set his employees' wage rates, and, with theexception of selling American gasoline, is free to selleither American products such as oil, tires, batteries,and otheraccessories,or similar products from com-petitors of American. In addition, Hornbacher is freeto set his own prices forgasoline aswell as the relatedproducts.Although the PetitionerdoesnotcontestHornbacher's freedom of operation under the lease,Petitioner contends that the controls contained in theFAP agreement are such that Americandoes exercisethat degree of control over Hornbacher sufficient toconstitute him an employee of American. We do notagree.American,when it leasesa station to an operator,offers the operator a financialassistanceplan gearedto guarantee to the new operator a certain monthlyincome in the event the initial operations do not bringin sufficient revenues to permit the operator to makea living. The plan, like many financingarrangements,is not, however, free from restrictions. To operate un-der the FAP agreement the lessee must agree to keephis station opena certainnumber of hours eachday,' but the decision as to when to open and whento closeis left to the lessee.The lesseealso agrees toexercise reasonable good faith efforts to observeat said service station during the above scheduleof hours such standards as American may recom-mend for: (1) cleanlinessof premisesincludingrestrooms; (2) training and cleanliness of attend-1There is no such requirement in the lease188 NLRB No. 68 AMERICAN OIL CO.ants;(3)uniforms; (4) adequacy of lighting,equipment and inventories; (5) scope ofservices;and (6) courtesy and thoroughness of attention topatrons.In consideration for Hornbacher's undertaking setout above, American has assured Hornbacher, eachmonth during the life of the agreement, a net profitover and above alllegitimate expensessufficient todefray (1) current payments on Hornbacher's bus,iness notesincurred to finance the station, and (2)Hornbacher's monthly livingexpensesup to a maxi-mum approved by American. As noted earlier, this isnot an openend agreement.Hornbacher,as well asany other dealer, in order to avail itself of this finan-cial assistance, mustmeetcertain requirements to sat-isfyAmerican that the assistance being rendered isbeing directed toward the dealer's successat the sta-tion in question.In determining the amount of "legitimate expen-ses" the FAP limits the deductions for cash and prod-uct shortages to .25 percent of gross retail sales,deductions for supplies and tools cannot exceed Ipercent ofgross retail sales,total payroll deductionscannot exceed 13 percent of gross retailsales, and baddebts and depreciation are not deductible items forpurposes of determining the dealer's amount of finan-cial assistance.After making the above adjustments,the maximum expenses of the dealer in each calendermonth cannot exceed 10.5 cents per gallon ofAmerican's branded gasoline sold from the premisesduring that month. In addition, if the dealer's netprofit during any one month the plan is in effect ex-ceeds his note payments and livingexpenseswithoutthe necessity of any payment under the plan, Ameri-can has agreed to pay the dealer a bonus of 1.5 per-cent of gross retailsales ofall products and services.The FAP also requires the dealer to use an accoun-tant who may be of his own choosing who is equippedtomaintain and furnish financial records which arethe "equivalent" to the Edwin K. Williams & Compa-ny system? Further, if the dealer sells any equipmentor inventory financed by business notes for which hehas been reimbursed by American under the plan, hemust reimburse American out of the proceeds of suchsale to the extent of American's payments to the deal-er under FAP.From the above facts, and after a careful review ofthe record, it is clear that Hornbacher, uponleasingthe Danville station, first, was free to accept or rejectAmerican's FAP without regard to his lease, and sec-ond, if he accepted the FAP, had to meet certainconditions in order to continue enjoying any benefitunder the plan. That he was free to reject the plan is2The record shows that the Williams Company isa nationwidefranchisefirm specializing in service station accounting439clear from American's testimony. In addition, the re-cord shows that of 150 dealer-operatedstations inCalifornia, only 90 stations were underfinancial as-sistance plans at the time of the hearings herein. Asto the conditions, if Hornbacher doesnotmeetAmerican's limitations, he still receives his guarantee,but cost figures above American's limitations must beborne by Hornbacher out of his own pocket; i.e., ifHornbacher elected to increase his payroll costs be-yond the 13 percent allowance by hiring amanager inhis stead, as he could do, this salary costitem mightnecessarily reduce his own actual net income for themonth.The record also shows that the dealers under anFAP are free to hire and fire, establish hours of workfor employees, set salaries and fringe benefits, anddetermine the number of employees to be hired; andthat as dealers they are required to provide uniforms,withhold and pay all payroll taxes and workmen'scompensation, and carryinsuranceon the station.The dealers are also free to set their own prices ongasoline and related products and are free to purchasetheir supplies (other than gasoline) from any othersource including competitors of American. In addi-tion, the record shows that although American main-tainsacomprehensiveoperatingmanual forcompany-operated service stations, thereis no manu-al for the dealer stations, and replies by American tocomplaints lodgedagainstdealers refer the complaintback to the dealer as an independentbusinessman.As to labor relations, although Americanmaintainsits own staff of labor relations consultants, this staffis involved only with company-operated stations andisnot available to the dealers. As to American'srecommended pricelists on gasoline and accessories,the dealers are not required to andin some instancesdo not follow the recommended prices?On the above facts we are unable to find that Horn-bacher asa lessee-dealer is subject to that degree ofcontrol in the operation of his service station byAmerican to warrant finding him to be an employeeof American. Accordingly, we find Hornbacher to bean independent contractor and we shall exclude hisstation from the unit .4The Employer also contends that thereis a tremen-dous turnover of employees at the other two stations,that American is actively seekinglessees forthese sta-tions, that if they are leased they will lose their statusas company-operated stations, that the employeescurrently employed at each of these stations havebeen advised that their employment could be termi-nated ifa lesseeis found, that their employmenttenureis temporary in nature, and that they shouldJThe testimony shows that as to three dealers in the district not followingthe recommended puce as to gasoline,two are under FAP and one is not.4 TheSouthlandCorporation, d/b/a Speedee 7-Eleven,170 NLRB No. 159. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDtherefore be excluded from any unit and the petitionOakland, California, service stations, excludingshould be dismissed. We do not agree. The recordmanagers, security and clerical employees andshows that these employees, when hired, were in-supervisors as defined in the Act.formed of the possibility of the stations being leased.However, we do not believe that such a contingency,in and of itself, is sufficient to support a finding thatthese employees are only temporary employees. Inaddition, the record also shows that these employeeswork full time at regular shifts at the company-operat-ed stations. In such circumstances, we find these em-ployees to be regular employees entitled to vote in theelection.Although the parties originally stipulated to the ap-propriateness of the unit including the Danville sta-tion, as we have found that the Danville station is nowbeing operated by an independent contractor, weshall exclude that station from the unit. Accordingly,we find that the following employees of the Employerconstitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b)of the Act:All attendants employed at the Employer's 461 -8th Street and 810 West MacArthur Boulevard,[Direction of Election 5 omitted frompublication.6]5On November 30, 1970,and December7, 1970,the Board received com-munications from theEmployer tothe effect thatthe Employerhad leased,in separate agreements,the remaining two stationsThereafter,on December11, 1970, theBoard received a letter from the Petitioner raising certain issuesoverthe two leases in question.As the matters raised are basically issueswhichcan best be resolvedby the Regional Director,the Regional Directoris herebyauthorized to conduct an investigation of these issues and to resolvethem in a manner consistent with out Decision,thereafter holding an elec-tion,ifwarranted,as directed herein.6 In order toassure that all eligiblevoters mayhave theopportunity to beinformed ofthe issues in the exercise of theirstatutoryright to vote,all partiesto the election should have access to a list of voters and their addresses whichmay be used to communicate with themExcelsiorUnderwearInc,156NLRB 1236;N L R B v Wyman-Gordon Co,394 U S 759. Accordingly, itis hereby directedthat anelection eligibilitylist, containing the names andaddresses of all the eligible voters, mustbe filed bythe Employer with theRegional Director for Region20 within 7 days of thedate of this Decisionand Direction of Election.The RegionalDirectorshall make the list availableto all parties to the election.No extension of time to file this list shall begranted bythe Regional Director exceptin extraordinarycircumstancesFailure to comply withthis requirement shall be grounds for setting aside theelection whenever proper objections are filed